This is an appeal from the judgment of the district court of McIntosh county awarding possession of real estate and quieting title thereto. From the judgment plaintiffs in error appeal and defendant in error filed his cross-petition in error.
The plaintiffs in error have filed their brief, and the authorities cited reasonably support the contention of plaintiffs in error. Defendant in error dismissed his cross-petition in error and filed in this court his confession of error. Under this condition of the record in this cause the judgment of the *Page 93 
trial court will be reversed and the cause! remanded for a new trial. Holmes v. Board of Commissioners Osage County,132 Okla. 297, 270 P. 564; Adams v. Powers, 87 Okla. 80, 209 P. 395.
It is so ordered.